IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN RE: ALBERT STAICO, JR.                : No. 431 EAL 2016
                                         :
                                         :
PETITION OF: DOROTHY STAICO              : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 14th day of February, 2017, the Petition for Allowance of Appeal

is DENIED.